SHARPE, J.
From the evidence it was open to the jury to infer that defendant himself fired a pistol at the deceased and that he being present by his conduct encouraged another to commit the homicide or abetted that other in its commission. Such participation in a crime makes the participant criminally responsible though there may have been no previously formed purpose or agreement to do an illegal act.—Caddell v. State, 129 Ala. 57; Jolly v. State, 94 Ala. 19; Amos v. State, 83 Ala. 1. Each of the charges 1 to 6, inclusive, would have withdrawn from the jury the question of defendant’s culpability as an immediate aidor or abettor in the offense.
If the defendant, acting maliciously with the slayer and other associates, shot at the deceased, the jury might have found that such conduct on his part was for the pupose, and had the effect, of encouraging the slayer to fire the fatal shot. Charge 7 was calculated to mislead the jury to pretermit that consideration and was, therefore, properly refused.
There is no error in the record.
Judgment affirmed.